Case: 14-13001     Date Filed: 11/18/2014   Page: 1 of 4




                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 14-13001
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:13-cv-02936-TWT



JIMMY DAVIS,

                                                   Plaintiff - Appellant,

versus

CITY OF ATLANTA, GEORGIA,
OFFICER J. M. WOLFORD,
in his individual and official capacity,
SUHAIL ALUTAIBI,

                                                   Defendants - Appellees.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (November 18, 2014)
                 Case: 14-13001        Date Filed: 11/18/2014        Page: 2 of 4


Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jimmy Davis brought this action for damages against Officer J. W. Wolford

and the City of Atlanta, Georgia under 42 U.S.C. § 1983, claiming that the

defendants violated his constitutional rights by arresting him without probable

cause and using excessive force. 1 The district court granted summary judgment for

Officer Wolford on the basis of qualified immunity, and for the City because Davis

failed to demonstrate any constitutional deprivation resulting from a City custom

or policy.

      Wolford arrested Davis for following too closely after Davis’s automobile

collided with a vehicle operated by Suhail Alutaibi on August 1, 2011, on

Piedmont Avenue in Atlanta. There was a dispute about who was at fault, and

Wolford credited the version of events given by Alutaibi rather than Davis. Davis

contends that he did not have a chance to explain his side of the story and that he

began asking Wolford to call a supervisor. Wolford asked Davis to sign the

citation. Davis claims that as he was moving to sign it, Wolford placed him in

handcuffs and moved him to the back of Wolford’s patrol car. Wolford contends

that Davis refused to sign the citation. After complaints by Davis that the

handcuffs were too tight and that there was a witness who could verify his version


      1
          Wolford also asserted several state law claims, but these are not part of this appeal.
                                                  2
                 Case: 14-13001      Date Filed: 11/18/2014   Page: 3 of 4


of events, Atlanta Police Department supervisors were called to the scene along

with the eyewitness who eventually verified Davis’s version of the accident. The

supervisors apologized to Davis and released him. Davis later filed an official

complaint with the Atlanta Police Department, which was investigated and resulted

in an official determination that Wolford had failed to conduct a proper accident

investigation. Because Davis was treated for injuries to his wrist, and sustained

further injury including a torn rotator cuff, he also filed a complaint against

Wolford and the City alleging that his constitutional right to be free from an

unreasonable seizure was violated and that he was subjected to excessive force.

      After thorough review, we agree with the district court that, although

Wolford could have conducted a more thorough investigation at the scene, the

investigation was not so deficient as to deprive Wolford of qualified immunity.

Wolford is entitled to qualified immunity from suit if he had “arguable probable

cause” for the arrest. See Crosby v. Monroe County, 394 F.3d 1328, 1332 (11th

Cir. 2004). It was within his discretion to initially credit the account of Alutaibi in

determining who was responsible for the accident. Unlike Kingsland v. City of

Miami,2 the record here lacks any indication that Officer Wolford fabricated or

misrepresented any information to support probable cause for Davis’s arrest. The

district court correctly held that, under these circumstances, Davis did not establish


      2
          See 382 F.3d 1220, 1226-27 (11th Cir. 2004).
                                               3
               Case: 14-13001    Date Filed: 11/18/2014   Page: 4 of 4


that no reasonable officer could have thought there was probable cause to arrest

him.

       Additionally, the district court correctly determined that Officer Wolford is

entitled to qualified immunity on Davis’s excessive force claim. The record does

not demonstrate that the amount of force used was plainly unlawful, and we have

previously acknowledged that “the typical arrest involves some force and injury.”

Rodriguez v. Farrell, 280 F.3d 1341, 1351-53 (11th Cir. 2002). The district court

held that the handcuffing in this case did not constitute excessive force, and we

agree. We also agree with the district court that Davis’s vague contention that the

City failed to properly train and supervise Officer Wolford because of an official

policy or custom of the City is also without merit. See Monell v. Dep’t of Soc.

Servs. of New York, 436 U.S. 658, 694, 98 S. Ct. 2018, 2037-38 (1978).

       Accordingly, under the facts alleged by Davis, we conclude that the district

court’s summary judgment in favor of the defendants is due to be


       AFFIRMED.




                                          4